         Case 2:20-cv-04096-GAM Document 116 Filed 05/12/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                               Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


     DEFENDANTS’ MOTION FOR CLARIFICATION OR, IN THE ALTERNATIVE,
               TO MODIFY THE PRELIMINARY INJUNCTION

        Defendants respectfully move to clarify, or, in the alternative, to modify the preliminary

injunction to reflect that the preliminary injunction does not prohibit the Postal Service from

declining approval for extra network trips pursuant to the following principles: (1) where an extra

trip would not be service responsive, and (2) where not using an extra trip would delay a volume

of mail that is no greater than 15% of the truck’s total capacity. A memorandum of points and

authorities in support of this motion and proposed order is attached hereto. Defendants have

conferred with Plaintiffs, who reports that that they are still considering their position.
       Case 2:20-cv-04096-GAM Document 116 Filed 05/12/21 Page 2 of 4




Dated: May 12, 2021         Respectfully submitted,

                            BRIAN M. BOYTON
                            Acting Assistant Attorney General

                            ERIC R. WOMACK
                            Assistant Director, Federal Programs Branch

                            /s/ Kuntal V. Cholera
                            KUNTAL V. CHOLERA
                            JOSEPH E. BORSON
                            ALEXIS J. ECHOLS
                            JOHN J. ROBINSON
                            Trial Attorneys
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, NW
                            Washington D.C. 20005
                            (202) 305-8645
                            kuntal.cholera@usdoj.gov

                            Attorneys for Defendants




                                       2
        Case 2:20-cv-04096-GAM Document 116 Filed 05/12/21 Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to all users
receiving ECF notices for this case.

                                             /s/ Kuntal V. Cholera

                                             Kuntal V. Cholera
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005

                                             Attorney for Defendants




                                                3
       Case 2:20-cv-04096-GAM Document 116 Filed 05/12/21 Page 4 of 4




Dated: May __, 2021    Respectfully submitted,

                              BRIAN M. BOYNTON
                              Acting Assistant Attorney General

                              ERIC R. WOMACK
                              Assistant Director, Federal Programs Branch

                              /s/ DRAFT
                              JOSEPH E. BORSON
                              KUNTAL CHOLERA
                              ALEXIS ECHOLS
                              JOHN ROBINSON (D.C. Bar. No. 1044072)
                              Trial Attorneys
                              U.S. Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L. Street, NW
                              Washington D.C. 20005
                              (202) 616-8489
                              john.j.robinson@usdoj.gov

                              Counsel for Defendants




                                        1
